NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                          NOV 2 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 RICHARD N. URIAS, Citizens of the                No. 15-55211
 several States in same status and situs,
                                                  D.C. No. 3:14-cv-02598-BTM-
                  Plaintiff-Appellant,            BLM

   v.
                                                  MEMORANDUM*
 BARACK OBAMA, President of the U.S.;
 et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                        for the Southern District of California
                    Barry Ted Moskowitz, Chief Judge, Presiding

                            Submitted October 25, 2016**

Before:       LEAVY, GRABER, and CHRISTEN, Circuit Judges.

        Richard N. Urias appeals pro se from the district court’s judgment

dismissing for lack of standing his action alleging various claims arising from

defendants’ alleged failure to act in accordance with the United States

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Constitution. We have jurisdiction under 28 U.S.C. § 1291. We review de novo,

Hayes v. County of San Diego, 736 F.3d 1223, 1228 (9th Cir. 2013), and we

affirm.

      The district court properly dismissed Urias’ action because Urias failed to

plead a particularized injury necessary to establish Article III standing. See Lujan

v. Defenders of Wildlife, 504 U.S. 555, 573-76 (1992). (“[A]n injury amounting

only to the alleged violation of a right to have the Government act in accordance

with law was not judicially cognizable because assertion of a right to a particular

kind of Government conduct, which the Government has violated by acting

differently, cannot alone satisfy the requirements of Art. III without draining those

requirements of meaning.” (citations and internal quotation marks omitted)).

      Urias’ motion for judicial notice, filed on June 26, 2016, is denied.

      AFFIRMED.




                                          2                                    15-55211